Title: James Madison to John W. Maury, 29 April 1833
From: Madison, James
To: Maury, John W.


                        
                            
                                My dear Sir:
                            
                            
                                
                                    Montpelier,
                                
                                April 29th, 1833
                            
                        
                        The mail has just brought us information, in one case under your own hand and name, that you have safely
                            reached the land of your birth. I welcome you to it; and hope at an early day to welcome you at my own domicil, where I
                            shall be able to express all the feelings awakened by your unexpected and gratifying visit. Meantime accept from Mrs. M.
                            and myself all our best wishes.
                        
                            
                                James Madison
                            
                        
                    